 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                            Case No.: 3:12-cv-2164-GPC-JMA
     COMMISSION,
12
                                       Plaintiff,       ORDER GRANTING:
13
     v.                                                 (1) RECEIVER’S TWENTY-NINTH
14
                                                        INTERIM FEE APPLICATION; AND
     LOUIS V. SCHOOLER and FIRST
15
     FINANCIAL PLANNING
                                                        [ECF No. 1750]
16   CORPORATION d/b/a WESTERN
     FINANCIAL PLANNING
17                                                      (2) ALLEN MATKINS’ TWENTY-
     CORPORATION,
                                                        NINTH INTERIM FEE
18                                  Defendants.         APPLICATION
19
                                                        [ECF No. 1751]
20
21
22         Before the Court are fee applications filed by the court-appointed receiver Thomas
23   C. Hebrank (the “Receiver”) and counsel to the Receiver, Allen Matkins Leck Gamble
24   Mallory & Natsis LLP. ECF Nos. 1750, 1751. The Court finds these motions suitable
25   for disposition without oral argument pursuant to Civil Local Rule 7.1(d)(1).
26   //
27   //
28   //

                                                    1
                                                                             3:12-cv-2164-GPC-JMA
 1        I.        BACKGROUND
 2             A.      Receiver
 3             In the Twenty-Ninth Interim Fee Application, the Receiver asserts that he incurred
 4   $35,496.00 in fees and $171.36 in costs for the application period covering July 1, 2019
 5   through September 30, 2019 (“Twenty-Ninth Application Period”). ECF No. 1750 at 2.
 6   The breakdown of the fees amassed is as follows:
 7             Category                                 Total
 8             General Receivership                     $ 99.00
 9             Asset Investigation & Recovery           $ 0.00
10             Reporting                                $ 1,676.25
11             Operations & Asset Sales                 $ 10,068.75
12             Claims & Distributions                   $ 23,652.00
13             Legal Matters & Pending Litigation       $ 0.00
14             Total                                    $
15
16   Id. at 2–4. Receiver now seeks payment of 80% of fees incurred, amounting to
17   $28,396.80, and 100% of the costs, amounting to $171.36, which account for postage and
18   copies. ECF No. 1750, Ex. C.
19             B.      Allen Matkins
20             In the Twenty-Ninth Interim Fee Application, Allen Matkins asserts that it incurred
21   $16,348.50 in fees and $91.10 in costs during the Twenty-Ninth Application Period.
22   ECF No. 1751 at 2. The breakdown of the fees amassed is as follows:
23   //
24   //
25   //
26   //
27   //
28

                                                    2
                                                                                3:12-cv-2164-GPC-JMA
 1         Category                                       Total
 2         Reporting                                      $1,552.50
 3         Operations & Asset Sales                       $4,695.75
 4         Claims & Distributions                         $1,811.25
 5         Third Party Recoveries                         $7,719.75
 6         Employment/Fees                                $569.25
 7         Total                                          $16,348.50
 8
 9   Id. Allen Matkins now seeks payment of 80% of fees incurred, amounting to $13,078.80,
10   and 100% of the costs, amounting to $91.10, which were incurred for shipping,
11   messenger service fees, and document searches. ECF No. 1751, Ex. A at 3.
12      II.      LEGAL STANDARD
13            “[I]f a receiver reasonably and diligently discharges his duties, he is entitled to fair
14   compensation for his efforts.” Sec. & Exch. Comm’n v. Elliott, 953 F.2d 1560, 1577
15   (11th Cir. 1992). “The court appointing [a] receiver has full power to fix the
16   compensation of such receiver and the compensation of the receiver’s attorney or
17   attorneys.” Drilling & Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934).
18   A receiver’s fees must be reasonable. See In re San Vicente Med. Partners Ltd., 962 F.2d
19   1402, 1409 (9th Cir. 1992).
20            As set forth in the Court’s prior fee orders, see, e.g., ECF No. 1167, the Court will
21   assess the reasonableness of the requested fees using the factors enumerated in Sec. &
22   Exch. Comm’n v. Fifth Avenue Coach Lines, 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973)
23   and In re Alpha Telcom, Inc., 2006 WL 3085616, at *2–3 (D. Or. Oct. 27, 2006). Those
24   factors include: (1) the complexity of the receiver’s tasks; (2) the fair value of the
25   receiver’s time, labor, and skill measured by conservative business standards; (3) the
26   quality of the work performed, including the results obtained and the benefit to the
27   receivership estate; (4) the burden the receivership estate may safely be able to bear; and
28

                                                      3
                                                                                   3:12-cv-2164-GPC-JMA
 1   (5) the Commission’s opposition or acquiescence. See Fifth Avenue Coach Lines, 364 F.
 2   Supp. at 1222; Alpha Telecom, 2006 WL 3085616, at *2–3.
 3      III.    DISCUSSION
 4         A.        Complexity of Tasks
 5              1.     Receiver
 6         The Court finds that the tasks performed by the Receiver during the Twenty-Ninth
 7   Application Period were moderately complex. The Receiver undertook the following
 8   tasks during the relevant period:
 9         - handling general administrative matters, including reviewing mail, email, and
             other correspondence directed to the Receivership Entities;
10
           - administering the bank accounts of the Receivership Entities;
11         - reviewing and approving expenditures;
           - maintaining and updating the Receiver’s website with case information,
12
             documents, and filing inquiries;
13         - preparing Receiver’s Twenty-Eighth interim report;
           - managing and overseeing the General Partnerships’ operations and real
14
             properties;
15         - managing and overseeing Western’s operations;
           - performing accounting functions of the Receivership Entities;
16
           - managing and overseeing tax reporting for Receivership Entities;
17         - managing and overseeing loan payments and overall cash management;
           - obtaining listing agreements and marketing properties for sale with brokers;
18
           - analyzing, negotiating, and accepting purchase offers;
19         - closing property sales;
           - sending monthly case update reports to investors listing major legal filings,
20
             property sales activity, court rulings, tax, and other information;
21         - listing and responding to sales activity on the various properties; and
           - filing motions to sell properties.
22
23   ECF No. 1750 at 3-5.
24
                2.     Allen Matkins
25
           The Court finds that the tasks performed by Allen Matkins during the Twenty-
26
     Ninth Application Period were similarly complex. Counsel undertook the following tasks
27
     during this period:
28

                                                4
                                                                           3:12-cv-2164-GPC-JMA
 1         - preparing the Receiver's Twenty-Eighth Interim Report;
           - assisting the Receiver by providing updates regarding enforcement of
 2
             judgments against the LinMar entities, closed and pending sales of properties,
 3           and receipts and disbursements for the receivership estate;
           - preparing purchase and sale agreements, motions to approve sales (including
 4
             supporting declarations and proposed orders), notices concerning overbids and
 5           auctions, and closing documents for Court-approved sales;
           - assisting in addressing issues with investor distributions;
 6
           - assisting in preparing monthly case updates to investors and responding to
 7           direct inquiries from investors; and
           - communicating with the post-judgment receiver and counsel for SEC regarding
 8
             the disposition of remaining funds held by the post-judgment receiver.
 9
     ECF No. 1751 at 3–5.
10
           B.     Fair Value of Time, Labor, and Skill
11
           The Receiver billed his time at his customary billing rate, discounted by 10 percent
12
     and the blended hourly rate for all services provided by the Receiver and those working
13
     for him was $192.65 per hour during the Application Period. ECF No. 1750 at 7. Allen
14
     Matkins billed its time at $325.00 to $702.00 per hour, with the majority of work being
15
     billed at $517.50 per hour. ECF No. 1751, Ex. A at 22.
16
           The Court continues to find, as it has in previous fee orders, that the rates charged
17
     by the Receiver and Allen Matkins are comparable to rates charged in this geographic
18
     area and therefore represent a fair value of the time, labor, and skill provided.
19
           C.     Quality of Work Performed
20
           The Court finds that the quality of work performed by the Receiver and Allen
21
     Matkins to be above average. The Receiver has, and continues to, competently operate
22
     the Receivership as evidenced by Receiver’s Twenty-Ninth Status report, ECF No. 1748,
23
     while at the same time marshalling assets to support its continued financial integrity.
24
     These actions benefit all investors. The Receiver and his counsel have complied with the
25
     Court’s orders and have made every effort to protect investors’ interests in the GP
26
     properties during the pendency of this litigation.
27
           D.     Receivership Estate’s Ability to Bear Burden of Fees
28

                                                   5
                                                                                3:12-cv-2164-GPC-JMA
 1           On August 30, 2016, the Court approved the Receiver’s Modified Orderly Sale
 2   Process, ECF No. 1359, and the use of the One Pot approach to distribute receivership
 3   assets, ECF No. 1304 at 31. These actions were taken for the dual purpose of increasing
 4   the value of the receivership estate by selling GP properties and lowering administrative
 5   costs. Id. at 30.
 6           Allen Matkins indicates that as of June 30, 2019, the receivership estate held
 7   approximately $9.15 million in cash. ECF No. 1751 at 7. On June 17, 2019, the Court
 8   approved a second interim distribution to investors with allowed claims in the total
 9   amount of $6 million. ECF No. 1727. Therefore, the Court finds that the Receivership
10   estate has sufficient ability to bear the instant fee requests.
11           E.      Commission’s Opposition or Acquiescence
12           While the Commission does not expressly approve of the fee applications as
13   reasonable, the Receiver represents that the Commission has expressed its non-opposition
14   to the fee application. ECF No. 1751 at 8. The Court will accept this representation.
15        IV.     CONCLUSION
16           Considering the above five factors together, and considering that “[i]nterim fees
17   are generally allowed at less than the full amount,” Alpha Telcom, 2006 WL 3085616, at
18   *2–3, the Court awards fees and costs as set forth in the following table:
19       Applicant         Fees Allowed         % of Fees Costs Allowed                   % of Costs
                                                Incurred1                                 Requested
20
         Receiver          $28,396.80           80        $171.36                         100
21
         Allen Matkins     $13,078.80           80                   $91.10               100
22
     //
23
     //
24
     //
25
26
27
     1
       The Court includes the percentage of fees incurred rather than a percentage of the fees requested, given
28   that the Receiver and Allen Matkins request only a percentage of their actual fees.

                                                         6
                                                                                          3:12-cv-2164-GPC-JMA
 1                                           ORDER
 2        After a review of the parties’ submissions, the record in this matter, and the
 3   applicable law, and for the foregoing reasons, IT IS HEREBY ORDERED that:
 4     1. The Receiver’s Twenty-Ninth Interim Fee Application, ECF No. 1750, is
 5        GRANTED; and
 6     2. Allen Matkins’ Twenty-Ninth Interim Fee Application, ECF No. 1751, is
 7        GRANTED.
 8     3. The Receiver is directed to file a Status Report on or before April 15, 2020.
 9
10        IT IS SO ORDERED.
11
12   Dated: March 25, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                             3:12-cv-2164-GPC-JMA
